     Case 2:20-bk-13530-BR            Doc 153 Filed 08/27/20 Entered 08/27/20 13:30:45              Desc
                                        Main Document Page 1 of 2



1
2
                                                                         FILED & ENTERED
3
4                                                                              AUG 27 2020
5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                                                         BY vandenst DEPUTY CLERK


7
8                                UNITED STATES BANKRUPTCY COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                       LOS ANGELES DIVISION

11
12   In re:                                             Case No.: 2:20-bk-13530-BR

13   JADELLE JEWELRY AND DIAMONDS                       Chapter 7
14   LLC,
                                                        ORDER GRANTING LEAVE TO FILE
                                                        UNDER SEAL AND IN CAMERA
15
16                                                      [No Hearing Date Required]

17
                                          Debtor(s).
18
19             For good cause shown, IT IS HEREBY ORDERED THAT:
20             The government’s ex parte application for sealed, in camera filing is GRANTED.
21   The documents sought to be filed under seal and in camera shall be filed under seal
22   and in camera.
23             IT IS SO ORDERED.
24
25            Date: August 27, 2020

26
27
28




                                                       -1-
Case 2:20-bk-13530-BR   Doc 153 Filed 08/27/20 Entered 08/27/20 13:30:45   Desc
                          Main Document Page 2 of 2
